Citation Nr: 0409923	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-14 270	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war (POW) 
for VA purposes.

2.  Entitlement to service connection for ischemic heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had recognized service from December 1944 to January 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO which denied service 
connection for ischemic heart disease and determined that the 
veteran was not a POW for VA purposes.

During a January 2003 RO hearing, the veteran canceled his 
previously requested Travel Board hearing.


FINDINGS OF FACT

1.  The veteran served in the Army of the Philippines from 
November 1941 to April 1947.

2.  The National Personnel Records Center (NPRC) has certified 
that the veteran had recognized service from December 1944 to 
January 1946.  

3.  The veteran's recognized service does not include status as a 
POW, and there is no reasonable basis to question the finding of 
the service department that the veteran was not a POW.

4.  Ischemic heart disease was not present in service and was not 
manifested in the first year after service and the evidence does 
not show that ischemic heart disease is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. §§ 3.1(y), 3.203 (2003).

2.  Ischemic heart disease was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court of 
Appeals for Veterans Claims (Court) recently held that a VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have been 
satisfied in the instant case.  In a January 2001 letter, the RO 
informed the veteran of the evidence he needed to submit to 
substantiate his claim of service connection.  He was told that he 
needed to submit evidence showing that he currently had ischemic 
heart disease, that it had its onset during service and that the 
disease was related to service.  He was also told that he needed 
to complete the POW questionnaire for the purpose of obtaining 
additional information.  He was informed that in order to 
substantiate his claim for POW status for VA purposes, he should 
submit Philippine Red Cross records, Guarantor's receipt for a 
released POW, Japanese Parole Certificate for a released POW 
and/or War Claims Commission records.  He was also informed of the 
type of lay statements he should submit to substantiate his 
claims.  He was told that VA would attempt to secure any 
additional records he was unable to obtain if he would adequately 
identify such records and authorized the RO to request them.  The 
RO stated that if he wanted it to request medical records from a 
non-U.S. Government facility, such as a private hospital, clinic 
or doctor, he had to complete and submit VA Form 21-4142.  He was 
told that he should submit or identify any additional information 
or evidence he believed would help substantiate his claim.

In a November 2003 letter, the RO again notified the veteran of 
the evidence he needed to submit to substantiate his claim of 
service connection for ischemic heart disease.  In this regard, he 
was told that he needed to submit evidence showing an injury in 
service, or that a disease was made worse during service, or an 
event in service caused injury or disease.  The RO related that 
the veteran also needed to submit evidence of a current 
disability.  The RO stated that this could be shown by medical 
evidence.  Lastly, he was told that in order to substantiate his 
claim of service connection he needed to submit evidence of a 
relationship between his current disability and an injury, disease 
or event in service.  He was informed that medical records or 
medical opinions usually show this type of evidence.  He was also 
informed that service connection could also be awarded on a 
presumptive basis, to include as a result of POW status and for 
specific chronic diseases.  The RO told the veteran that they 
would get medical treatment records he identified.  He was also 
told that the RO would get relevant records from any Federal 
agency if he would adequately identify them.

In light of the foregoing, the Board finds that the RO's notice 
letters in January 2001 and November 2003 comply with the 
specificity requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, supra (the content of the notice 
requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done by way of the 
January 2001 notice letter.

The veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
the January 2001 and November 2003 VA notices.  The veteran has 
not identified any additional evidence pertinent to this claim not 
already of record and there are no additional records to obtain.  
A VA examination is not necessary, as there is sufficient medical 
evidence of record, including from Orlino S. Acosta, M.D. and 
Antonio C. Cabigas, M.D.

Given the foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  As such, 
the veteran is not prejudiced by an adjudication of his claim at 
this juncture.


II.  Factual Background

The veteran did not have any service medical records from his 
period of recognized service.  The RO requested service medical 
records from the NPRC, however, no records were found.  In an 
Affidavit for Philippine Army Personnel dated in January 1946, the 
veteran denied incurring any wounds or illnesses during service.

The veteran, in July 2000, submitted an informal claim for 
benefits based on having POW status.  He reported that he was a 
World War II veteran and a member of the United States Armed 
Forces in the Far East (USAFFE) in 1941 and that he was a former 
prisoner of war at Camp O'Donnel, Capas, Tarlac, for more than 6 
months.  He stated that he was entitled to compensation due to 
beriberi heart disease.

In December 2000, the RO received the veteran's formal claim of 
service connection for beri beri (heart disease) which he claimed 
occurred in 1942.

In support of his claim, the veteran submitted a medical statement 
dated in February 2001 by Orlino S. Acosta, M.D.  Dr. Acosta 
certified that the veteran was examined and treated by him due to 
recurrent precordial constricting pain.  He stated that the 
veteran had myocardial ischemia due to coronary heart disease.  He 
diagnosed ischemic heart disease since 1990.

In May 2001, the veteran submitted a POW questionnaire.  On the 
questionnaire, he stated that he was captured (surrendered) by 
(to) Japanese forces on November 6, 1942.  He stated that he was 
captured inside of his house and that he was released on January 
15, 1943 which was ordered by the Japanese forces.  He stated that 
he was held captive at Camp O'Donnell, Capas, Tarlac.  He listed 
several individuals who he claimed were interned with him.

In May 2001, the RO received a VA Form 10-0048, Former POW Medical 
History.  In this form, the veteran reported that he was with the 
USAFFE.  He stated that he was a POW during WWII and that he was 
captured on November 6, 1942.  He stated that the length of his 
captivity was 2 months and 11 days.

In May 2001, the NPRC reported that the veteran had recognized 
service from December 1944 to January 1946.  It reported that from 
December 21, 1944 to January 8, 1945 he was missing, on January 8, 
1945 his status under MPA was terminated, from January 9, 1945 to 
September 22, 1945 he had recognized guerrilla service, and from 
September 23, 1945 to January 1946, he had regular PA service.  
During the time he was missing, December 21, 1944 to January 8, 
1945, the veteran was deemed to have recognized guerrilla service 
and was entitled to pay.  The NPRC reported that he had no service 
in the USAFFE, but noted that he was a Sgt, CoF. 15 Inf. with the 
USAFIPNL.  The NPRC attached Form 23 with the report.

In June and September 2001 memoranda for the file, the RO 
determined that the evidence did not support a finding that the 
veteran was entitled to POW status for VA purposes.  It was noted 
that the service department had a copy of the veteran's PA AGO 
form 23, showing that he was a POW from October 1942 to January 
1943, when it certified that the veteran was not a POW during his 
period of recognized service.

A January 2002 report from the Armed Forces of the Philippines 
indicates that the veteran was a POW from October 6, 1942 to 
January 15, 1943.  

In support of his claim, the veteran submitted affidavits dated in 
February 2002.  In these affidavits, C.N.R. and A.D.V. stated that 
they were both POWs at Camp O'Donnel and that they saw the veteran 
there.

In May 2002, the RO received a PA AGO Form 23, Affidavit for 
Philippine Army Personnel.  It was reported that the veteran was 
inducted into the USAFFE in November 1941 and that he was captured 
in October 1942 and released in January 1943.  The veteran signed 
the affidavit and swore that the information was true to the best 
of his knowledge and belief.  Also submitted in May 2002 was a 
certificate from the Commonwealth of the Philippines, Philippine 
Army.  This certificate showed that the veteran enlisted in the 
Army of the Philippines in November 1941 and was discharged in 
April 1947.

The RO, in May 2002, received a statement from Antonio C. Cabigas, 
M.D. which was dated in April 2002.  Dr. Cabigas stated that based 
on the veteran's POW record he was captured on October 6, 1942 and 
was released on January 15, 1943.  He noted that during the 
veteran's service as a soldier, there were no records which showed 
that he incurred an illness and the only consult he had was in 
1990 under Dr. Acosta.  Dr. Cabigas stated that the veteran had an 
atherosclerotic aorta and that an electrocardiogram (ECG) revealed 
ischemic changes.  He reported that the cause of the ischemic 
changes was attributed to severe hypertension.  Dr. Cabigas 
reported that the exact time at which this was acquired could not 
be determined, but that it could be inferred that the severe 
stress that he underwent as a POW was contributory to its 
development because stress was a risk factor for hypertension.

In an August 2002 VA form 9, the veteran stated that he was a POW 
and that he felt that he had submitted evidence to support his POW 
status.  During a January 2003 RO hearing, the veteran asserted 
that he should be recognized as a POW for VA benefits purposes.  
At the time of the hearing, he submitted another affidavit dated 
in February 1946.  The affidavit was from J.A. who stated that the 
veteran was under his command and that he was captured from 
November 1942 to January 1943.


III.  Recognition as a former prisoner of war for VA purposes

The determinative question that must be resolved in the present 
matter is whether the record has established that the veteran had 
status as a former POW as defined by statutes and regulations.  
See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y); see also 38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  The veteran claims that 
he was a POW from November 1942 to January 1943 and that during 
that time he was a member of the USAFFE.  He has also submitted 
records which indicate that he was a POW from October 1942 to 
January 1943.

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 C.F.R. 
§§ 3.40, 3.41 (2003).  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for questioning 
it.  Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Regulations also provide that VA shall 
accept the findings of the appropriate service department that a 
person was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 
3.1(y), however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  VAOPGCPREC 
14-94.  VA may utilize other evidence to establish the conclusion 
of a Philippine military veteran's period of service under 38 
C.F.R. § 3.41(b) (2003).  If the appropriate evidence is not 
submitted, the claim fails due to the absence of legal merit or 
lack of entitlement under the law and, as such, must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Here, a review of the record reveals that the service department 
verified that the veteran had recognized service for VA purposes 
from December 1944 to January 1946, and that he was not a POW 
during that time.  The Board observes that even if the veteran was 
confined by enemy soldiers from October/November 1942 to January 
1943, the confinement took place before his recognized service for 
VA purposes.  Under 38 C.F.R. § 3.1(y)(1), VA shall accept the 
service department's finding as to status as a former POW unless a 
reasonable basis exists for questioning it.  In the instant case, 
the Board concludes that there is no reasonable basis for 
questioning the service department's finding.  The veteran has not 
submitted any evidence showing that he was a POW during his 
recognized service from December 1944 to January 1946.  Therefore, 
the Board finds that the veteran is not entitled to recognition as 
a POW for VA purposes.  As a matter of law, his claim for 
recognition as a former POW fails.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


IV.  Service Connection For Ischemic Heart Disease

Service connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including cardiovascular disease, which become manifest 
to a compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For a veteran who 
is a former POW and was interned or detained for not less than 30 
days, a presumption of service connection for beriberi heart 
disease manifest to a degree of 10 percent or more at any time 
after service may apply.  38 U.S.C.A. §§ 1110 and 1112; 38 C.F.R. 
§§ 3.303, 3.307(a)(5), and 3.309(c).  Beriberi heart disease 
includes ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

The veteran is seeking service connection for ischemic heart 
disease as a result of his active service to include POW status.  
However, as determined above, the veteran does not have POW status 
during his recognized active service.  Accordingly, presumptive 
service connection based on POW status is not warranted.  

The veteran's claim of service connection for ischemic heart 
disease will be based on the veteran's recognized service from 
December 1944 to January 1946.  The Board observes that there are 
no service medical records from the veteran's period of recognized 
service.  The first evidence of ischemic heart disease was in 
1990, over 44 years after service.  This is verified by a February 
2001 statement by Dr. Acosta in which he stated that the veteran 
had myocardial ischemia due to coronary heart disease.  He 
reported that the veteran had ischemic heart disease since 1990.  
In April 2002, Dr. Cabigas stated that the veteran had 
atherosclerotic aorta and that he had ischemic changes.

The evidence of record shows that the veteran currently has heart 
disease; however, none of the evidence of record suggests that the 
veteran's current heart disease is related to his recognized 
period of service from December 1944 to January 1946.  The Board 
notes that Dr. Cabigas stated in April 2002 that the cause of the 
ischemic changes was attributed to severe hypertension.  He also 
stated that the exact time at which this was acquired could not be 
determined, but that it could be inferred that the severe stress 
that the veteran underwent as a POW was contributory to its 
development because stress was a risk factor for hypertension.  
The Board finds that this opinion is not probative in supporting 
the veteran's claim of service connection.  In this regard, and as 
discussed above, it has been determined that the veteran was not a 
POW during his period of recognized service from December 1944 to 
January 1946.

In sum, there is no evidence of record that the veteran had 
ischemic heart disease during his period of recognized service for 
VA purposes, nor is there any evidence that ischemic heart disease 
was manifested to a compensable degree within one year following 
separation from his recognized service.  To the contrary, Dr. 
Acosta stated that the veteran had ischemic heart disease only 
since 1990.  Moreover, there is no medical evidence linking 
ischemic heart disease to any injury or disease he incurred during 
his recognized military service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim of 
service connection for ischemic heart disease on a direct basis, 
as well as on a presumptive basis under the provisions of 38 
C.F.R. §§ 3.307, 3.309.  Given the foregoing, the claim of service 
connection must be denied.


ORDER

Entitlement to POW status for VA purposes is denied.

Service connection for ischemic heart disease is denied.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



